DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The application has been amended as follows: 
----- 24. (Previously Presented) The system of claim [[24]]23, wherein the wire runs from the top surface of the actuator frame and onto an electrical pad on the substrate. -----
Allowable Subject Matter
	Claims 1-15 & 21-25 are allowed.
Claim 1 is allowable for at least the reason “a first structural connection comprising a substrate structurally connected to the structural adhesive and the structural adhesive structurally connected to a bottom surface of the actuator frame creating a mechanical bond between the actuator frame and the substrate, and a second electrical connection comprising the actuator frame consisting of the material coated with the coating electrically coupled to the substrate through an electrical pad on the substrate creating an electrical connection between the actuator frame and the substrate” as set forth in the claimed combination, in light of Applicant’s Remarks of 8/18/22.
Claims 2-12 are allowable due to their dependence on Claim 1.
Claim 13 is allowable for at least the reason “a first structural connection comprising a substrate structurally connected to the structural adhesive and the structural adhesive structurally connected to a bottom surface of the actuator frame creating a mechanical bond between the actuator fame and the substrate; and a second electrical connection comprising an actuator frame consisting of the material coated with the coating electrically coupled to the substrate through an electrical pad on the substrate creating an electrical connection between the actuator frame and the substrate” as set forth in the claimed combination, in light of Applicant’s Remarks of 8/18/22.
Claims 14-15 are allowable due to their dependence on Claim 13.
Claim 21 is allowable for at least the reason “a first structural connection comprising the substrate structurally connected to the structural adhesive and the structural adhesive structurally connected to a bottom surface of the actuator frame creating a mechanical bond between the actuator frame and the substrate; and a second electrical connection comprising the actuator frame consisting of the material coated with the coating electrically coupled to the substrate through an electrical pad on the substrate creating an electrical connection between the actuator frame and the substrate” as set forth in the claimed combination, in light of Applicant’s Remarks of 8/18/22.
Claims 22-25 are allowable due to their dependence on Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872